DETAILED ACTION


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and arguments presented in the Response after Final Rejection dated Feb. 14, 2022 were found persuasive and therefore the previous rejections have been withdrawn.
The closest prior art is NPL Reference, Copper Compounds, which teaches using copper sulphate in agriculture feedstuff for the correction of copper deficiency in animals. The cited prior art, however, fails to teach the use of copper-calcium sulphate as an animal feed additive. 
Applicant presented arguments in the Response After Final showing unexpected results due to the use of copper-calcium sulphate, which is represented by Table 2 in the instant specification. Table 2 shows that the copper-calcium sulphate provides improved results over copper sulfate and calcium sulphate. As the prior art only teaches copper sulphate and calcium sulphate as feed additives and not copper calcium sulphate, the unexpected results are found persuasive and claims 1-4, 6-9 and 11-14 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Claims 1-4, 6-9 and 11-14 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791